--------------------------------------------------------------------------------

Exhibit 10.5
 
EXECUTION VERSION


COLLATERAL AGENCY AGREEMENT


This COLLATERAL AGENCY AGREEMENT (this “Agreement”), dated as of December __,
2007, is entered into among each of the persons identified as a “Buyer” on the
signature pages hereof (individually, “Buyer”; collectively, the “Buyers”), and
THEBANK OF NEW YORK, as collateral agent for the Buyers (in such capacity,
together with its successors and assigns in such capacity, “Collateral Agent”),
and is acknowledged by the Company (as defined below).  For good and valuable
consideration, the receipt and adequacy of which hereby is acknowledged by each
party hereto, the parties hereto hereby agree as follows:


1.           Definitions; Construction.


a.           Any capitalized terms used but not defined herein shall have the
meanings ascribed to them in the “Senior Convertible Notes” or the “Securities
Purchase Agreement” (as defined below), as applicable.  As used herein, the
following terms shall have the meanings respectively set forth after each:


“Agreement” has the meaning ascribed thereto in the introductory paragraph
hereto.


“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise.


“Buyers” has the meaning ascribed thereto in the introductory paragraph to this
Agreement.


“Buyer Claims” means any and all “claims” (used in its broadest sense, as
contemplated by and defined in Section 101(5) of the Bankruptcy Code, but
without regard to whether such claim would be disallowed under the Bankruptcy
Code) now or hereafter arising or existing under or relating to the Transaction
Documents in favor of any Buyer.


“Buyer Expenses” means all (a)  costs or expenses (including taxes, and
insurance premiums) required to be paid by the Company or any of its Affiliates
under any of the Transaction Documents that are paid or incurred by the
Collateral Agent or the Buyers, (b) actual fees or charges paid or incurred by
the Collateral Agent in connection with transactions between the Collateral
Agent or any Buyer, on the one hand, and the Company or any of its Affiliates,
on the other hand, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office), filing, recording, publication,
appraisal (including periodic Collateral appraisals), real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) actual
costs and expenses incurred by the Collateral Agent in the disbursement of funds
to the Company (by wire transfer or otherwise), (d) actual charges paid or
incurred by the Collateral Agent resulting from the dishonor of checks, (e)
reasonable costs and expenses paid or incurred by the Collateral Agent or any
Buyer to correct any default or enforce any provision of the Transaction
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable costs and expenses paid or incurred by the
Collateral Agent or any Buyer in examining the Company’ Books, (g) reasonable
costs and expenses of third party claims or any other suit paid or incurred by
the Collateral Agent or any Buyer in enforcing or defending the Transaction
Documents or in connection with the transactions contemplated by the Transaction
Documents or the Collateral Agent’s or any Buyer’s relationship with the Company
or any guarantor, and (h) the Collateral Agent’s and each of the Buyers’
reasonable fees and expenses (including attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering, amending, terminating,
enforcing (including attorneys fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an insolvency proceeding concerning the Company
or any guarantor of any of the obligations of the Company under the Transaction
Documents), defending, or concerning the Transaction Documents, irrespective of
whether suit is brought.


--------------------------------------------------------------------------------



“Buyer Obligations” means any and all obligations of the Company to any one or
more of the Buyers with respect to all or any part of the Buyer Claims,
including obligations of payment and performance, whether fixed or
indeterminate, due or not yet due, contingent or non-contingent, matured or
unmatured, liquidated or unliquidated, or disputed or undisputed, and whether
arising under contract, in tort, by law, or otherwise.


“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes under GAAP.


“Claims” means the Collateral Agent Claims and the Buyer Claims.


“Collateral” means all property (real, personal or otherwise) of the Company now
or hereafter subject to a lien or security interest in favor of the Collateral
Agent for the ratable benefit of the Buyers, and all Proceeds of such property.


“Collateral Agent” has the meaning ascribed thereto in the introductory
paragraph to this Agreement.


“Collateral Agent Claims” means any and all “claims” (used in its broadest
sense, as contemplated by and defined in Section 101(5) of the Bankruptcy Code,
but without regard to whether such claim would be disallowed under the
Bankruptcy Code) now or hereafter arising or existing under or relating to this
Agreement or any Transaction Document in favor of the Collateral Agent.


“Collateral Agent’s Liens” means the Liens granted by the Company to the
Collateral Agent under the Security Documents.

2

--------------------------------------------------------------------------------



“Collateral Agent Obligations” means any and all obligations of the Company to
the Collateral Agent with respect to all or any part of the Collateral Agent
Claims, including obligations of payment and performance, whether fixed or
indeterminate, due or not yet due, contingent or non-contingent, matured or
unmatured, liquidated or unliquidated, or disputed or undisputed, and whether
arising under contract, in tort, by law, or otherwise.


“Collections” means any collections of, on, or with respect to Collateral, and
any proceeds of any foreclosure, sale, exchange, disposition of, or other
realization upon any Collateral, received by the Collateral Agent.


“Company” means EnterConnect Inc., a Nevada corporation.


“Company Security Agreement” means that certain Pledge and Security Agreement
dated as of December __, 2007, by and between the Company and the Collateral
Agent.


“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.


“Event of Default” means any defined event of default under any one or more of
the Transaction Documents, in each instance, after giving effect to any notice,
grace, or cure periods provided for in the applicable Transaction Documents.


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.


“Indebtedness” means (a) all obligations of the Company for borrowed money, (b)
all obligations of the Company evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations of the Company in
respect of letters of credit, bankers acceptances, interest rate swaps, or other
similar financial products, (c) all obligations of the Company under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
property or asset of the Company, irrespective of whether such obligation or
liability is assumed, and (e) any obligation of the Company guaranteeing or
intended to guarantee (whether guaranteed, endorsed, co-made, discounted, or
sold with recourse to the Company) any obligation of any other Person.


“Indemnified Amount(s)” means any amount(s) payable by any Buyer to the
Collateral Agent (or recoverable by the Collateral Agent from Collateral or
Proceeds of Collateral or Collections) pursuant to Section 8 hereof.


“Lien” means any interest in property securing an obligation owed to, or a claim
by, any Person other than the owner of the property, whether such interest shall
be based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

3

--------------------------------------------------------------------------------



“Majority Buyers” has the meaning ascribed thereto in Section 5 hereof.


“Obligations” means, collectively, the Collateral Agent Obligations and the
Buyer Obligations.


“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.


“Proceeds” means all present and future “proceeds” (as defined in the UCC) of
Collateral, whether or not received by the Company, including insurance proceeds
arising from or relating to Collateral.


“Real Property” means any estates or interests in real property now owned or
hereafter acquired by the Company.


“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.


“Restricted Account Agreement” means the Restricted (Non-Blocked) Account
Agreement, dated as of the date hereof, among the Collateral Agent, the Company
and Sun Trust Bank.


“SEC” means the United States Securities Exchange Commission.


“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of the date hereof, by and among the Company and the Buyers.


“Security Documents” means the Company Security Agreement, and any other
security agreement, stock pledge agreement, mortgage, deed of trust, assignment,
pledge, and other agreement executed and delivered by the Company in favor of
Collateral Agent for the benefit of the Buyers.


“Senior Convertible Notes” means those several Senior Secured Convertible Notes
issued by the Company in favor of the Buyers, dated December __, 2007.


“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

4

--------------------------------------------------------------------------------



“Transaction Documents” means the Securities Purchase Agreement, the Senior
Convertible Notes, the Security Documents, the Restricted Account Agreement,
this Agreement and any other agreement, instrument, and other document executed
and delivered pursuant thereto or otherwise evidencing or securing any of the
Obligations or any other Indebtedness or other obligations owing by the Company
to the Buyers or the Collateral Agent.


“UCC” means the Uniform Commercial Code of the State of New York, as in effect
from time to time.


b.           Construction.  Any term used herein that is defined in the UCC
shall have the meaning ascribed to such term in the UCC, unless specifically
otherwise defined herein.  Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has the inclusive meaning
represented by the phrase “and/or”.  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Section references
are to this Agreement unless otherwise specified.  Any reference in this
Agreement or in any of the other Transaction Documents to this Agreement or any
of the other Transaction Documents shall include all alterations, amendments,
restatements, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable.


2.           Appointment of Collateral Agent Each Buyer hereby appoints the
Collateral Agent as the collateral agent for itself with respect to the
Collateral, the Security Documents and the other Transaction Documents.  Each
Buyer agrees that all liens and security interests in Collateral securing any of
the Obligations shall be held in the name of the Collateral Agent and
administered by and through the Collateral Agent in accordance with the
provisions of this Agreement.  If, as of the date hereof, or at any time in the
future, any Buyer at any time holds a lien or security interest on Collateral in
its own name, it agrees to assign it, without warranty or recourse, to the
Collateral Agent (to be held by the Collateral Agent as the collateral agent for
each of the Buyers).


3.           Security Interest The Collateral Agent shall hold its security
interests in and liens on the Collateral for the benefit of the Buyers.


4.           Distribution of Collections Any Collections shall be distributed
pro rata among the Buyers (after recouping, offsetting, or deducting any
Indemnified Amounts due the Collateral Agent that are entitled to be recouped,
offset, or deducted, pursuant to the Transaction Documents).


5.           Authority of Collateral Agent to Act Each Buyer hereby appoints and
authorizes the Collateral Agent to take such action as agent on its behalf and
to exercise such powers and discretion under this Agreement, the Security
Documents and the other Transaction Documents as are delegated to the Collateral
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  As to any matters within the scope of the
Collateral Agent’s agency and not expressly provided for by this Agreement or
such other Transaction Documents, the Collateral Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting with respect to the Collateral or with respect to the
provisions of the Transaction Documents relating to same (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Buyers of at least 50.1% of the unpaid principal amount of the Senior
Convertible Notes then outstanding (the “Majority Buyers”); provided, however,
that the Collateral Agent shall not be required to take any action that exposes
the Collateral Agent or any Buyer to personal liability or that is contrary to
this Agreement, the Transaction Documents, or applicable law.

5

--------------------------------------------------------------------------------



6.           Collateral Agent’s Reliance Without limiting any other provision
hereof that is protective of the Collateral Agent, the Collateral Agent shall
not be liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or any Transaction Document, except for its own
gross negligence or willful misconduct.  In no event shall the Collateral Agent
be responsible or liable for special, indirect or consequential loss or damage
of any kind whatsoever (including, but not limited to, loss of profit)
irrespective of whether the Collateral Agent has been advised of the likelihood
of such loss or damage and regardless of the form of action.


7.           Rights as a Buyer With respect to any Claims due it, if any, the
Person defined herein to be the Collateral Agent (and any successor Person
acting as the Collateral Agent), in its capacity as a Buyer under the
Transaction Documents, shall have the same rights and powers hereunder as any
other Buyer and may exercise the same as though it were not the Collateral
Agent, and the term “Buyer” or “Buyers” shall, unless otherwise expressly
indicated, include such Person (and any successor Person acting as the
Collateral Agent) in its individual capacity.


8.           Indemnification of Collateral Agent by Buyers Each Buyer hereby
agrees to indemnify and hold the Collateral Agent harmless (to the extent not
reimbursed on demand by the Company, except that no such prior demand on the
Company need be made before enforcing the indemnity contained in this section if
the Collateral Agent is barred from making such prior demand, such as by the
operation of the automatic stay of any Bankruptcy Law), in accordance with the
sharing arrangement described below in this section, from and against any and
all losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, damages, costs, disbursements, or expenses (including
attorneys fees and expenses) of any kind or nature whatsoever which are imposed
on, incurred by, or asserted against the Collateral Agent in its capacity as
such in any way relating to or arising out of this Agreement, the Security
Documents or the other Transaction Documents, or as a result of any action taken
or omitted to be taken by the Collateral Agent pursuant to the provisions of
this Agreement or the Transaction Documents, including (without limitation) any
indemnification by, or interpleader action commenced against, the Collateral
Agent under the Restricted Account Agreement; provided, however, that no Buyer
shall be liable for any portion of any such losses, liabilities (including
liabilities for penalties), actions, suits, judgments, demands, damages, costs,
disbursements, or expenses resulting from the gross negligence or willful
misconduct of the Collateral Agent.  Each Buyer’s obligations under this
paragraph shall survive the resignation or removal of the Collateral Agent and
the termination of this Agreement and the discharge of the Obligations with
respect to any indemnity claims then existing or thereafter arising that are
based on transactions, events, or occurrences that transpired prior to such
termination or discharge.  Any Indemnified Amount due to the Collateral Agent
shall be shared pro rata by the Buyers (to the extent not paid by the
Company).  Any Indemnified Amount paid by any Buyer that the Company is
obligated to reimburse but that has not yet been reimbursed by the Company or
recouped from Collections shall be added to and shall become a part of the Claim
of such Buyer.  Any other provision of this Agreement notwithstanding, and
without limiting the generality of the foregoing, if such Indemnified Amount has
not been fully satisfied by the Buyers, then the Collateral Agent shall be
entitled to recover same (except to the extent that the Company is not
responsible therefor under the Transaction Documents) from the Collateral or
proceeds thereof, or Collections with respect thereto, by way of recoupment,
offset, or deduction, in such order and manner as the Collateral Agent deems
appropriate or expedient, prior to the application of such Collateral, proceeds,
or Collections for any other purpose.

6

--------------------------------------------------------------------------------



9.           Non-Reliance by BuyersEach Buyer hereby acknowledges that it has,
independently of and without reliance upon the Collateral Agent or any other
Buyer, and based upon such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into the
transactions evidenced by the Transaction Documents and this Agreement.  Each
Buyer also acknowledges that it will, independently of and without reliance upon
the Collateral Agent or any other Buyer, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
independent credit decisions in taking or omitting to take action under or in
connection with the Claims.  The Collateral Agent shall not be required to keep
itself informed as to the performance or observance by the Company or any other
Persons of their obligations to any Buyer, or to inspect the Collateral or books
and records of the Company, of any of its Affiliates, or of any other
Person.  The Collateral Agent shall not have any duty or responsibility to
provide any Buyer with any credit or other information concerning the affairs,
financial condition, or business of the Company or its Affiliates that may come
into the possession of the Collateral Agent or any of its Affiliates.  Except as
provided in the following sentence, the Collateral Agent shall not be a trustee
for, and shall not have any fiduciary or quasi-fiduciary duty to, the Buyers and
shall not be liable to any Buyer except for gross negligence or willful
misconduct in the performance of its undertakings hereunder.  The preceding
sentence notwithstanding, for the limited purpose of holding and distributing or
applying Collections, the Collateral Agent shall hold such Collections in trust
for the benefit of all Buyers, and shall act as a fiduciary of the Buyers with
respect to such Collections.


10.           Failure to Act Except for action expressly required of the
Collateral Agent hereunder, the Collateral Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall be indemnified
to its reasonable satisfaction by the Buyers against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.


11.           No Joint Venture Nothing contained in this Agreement, and no
action taken by any Buyer or the Collateral Agent pursuant hereto or in
connection herewith or pursuant to or in connection with the Security Documents
or the other Transaction Documents shall be deemed to constitute the Buyers,
together or with or without the Collateral Agent, a partnership, association,
joint venture, or other entity.


12.           Resignation by or Removal of Collateral Agent The Collateral Agent
may resign at any time as the Collateral Agent under this Agreement, the
Security Documents and the other Transaction Documents by giving written notice
thereof to the Buyers and the Company, and may be removed at any time by vote of
the Majority Buyers.  Upon any such resignation or removal, the Majority Buyers
shall have the right to appoint a successor Collateral Agent.  If no successor
Collateral Agent shall have been so appointed by the Majority Buyers, acting in
unison, or a successor Collateral Agent appointed by the Majority Buyers, acting
in unison, shall not have accepted such appointment, in either case within
thirty (30) days after the retiring Collateral Agent’s giving of notice of
resignation or the Majority Buyers’ removal of the retiring Collateral Agent,
then the retiring Collateral Agent may at the expense of the Company, on behalf
of the Buyers, appoint (or petition a court of competent jurisdiction to
appoint) a successor Collateral Agent, which shall be a Buyer, an Affiliate of a
Buyer or a commercial bank organized under the laws of the United States of
America or of any state thereof having a combined capital and surplus of at
least Two Hundred Fifty Million Dollars ($250,000,000).  Upon acceptance of any
appointment as the Collateral Agent hereunder by a successor Collateral Agent,
such successor Collateral Agent shall thereupon succeed to and become vested
with all of the obligations, rights, powers, privileges, and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall assign to the
successor Collateral Agent, without warranty or recourse, all its rights
hereunder and under the Transaction Documents, including all rights with respect
to liens on or security interests in Collateral, and including all documentation
necessary or appropriate to reflect such assignment of record in all appropriate
filing offices and jurisdictions, and thereupon shall be discharged from its
duties and obligations under this Agreement and the Transaction Documents.

7

--------------------------------------------------------------------------------



13.           Notices. Unless otherwise specifically provided herein, any notice
or communication herein required or permitted to be given shall be in writing
and shall be delivered to the Collateral Agent and the applicable Buyer in the
manner set forth in the applicable Senior Convertible Notes.


14.           Bailee for Perfection of Liens and Security Interests by
Possession or Control For the limited purpose of perfecting liens or security
interests in those types or items of Collateral in which a lien or security
interest may be perfected by possession or control, each Buyer hereby appoints
the Collateral Agent, and the Collateral Agent and each Buyer hereby appoints
each other Buyer, as its respective bailee and agent for the limited purpose of
possessing on its behalf, or controlling on its behalf, any such Collateral that
may come into the possession or control (as applicable) of the Collateral Agent
or such other Buyer from time to time, and the Collateral Agent and each Buyer
agrees to act as each other Buyer’s bailee and agent, and each Buyer agrees to
act as the Collateral Agent’s bailee and agent, for such limited purpose of
perfecting the other’s lien or security interest in any Collateral by possession
or control (as applicable) through a bailee or agent, provided, that, each party
hereto hereby waives and releases each of the other parties hereto from any and
all claims and liabilities arising from such other party’s actions or omissions
in its role as bailee and agent with respect to possession or control of any
Collateral, except for any claims arising from such other party’s gross
negligence or willful misconduct.  Unless there is an express written agreement
to the contrary in effect between the Collateral Agent and the affected Buyer,
no Buyer shall relinquish such possession or control (as applicable) of any
Collateral without the prior written consent of the Collateral Agent.  Not
withstanding anything to the contrary contained herein, the Collateral Agent
shall have no responsibility for preparing, recording, filing, re-recording, or
re-filing of any financing statement, continuation statement, mortgage or other
instrument in any public office with respect to any Collateral or otherwise.

8

--------------------------------------------------------------------------------



15.           Termination This Agreement is a continuing agreement, and, unless
the Collateral Agent and each Buyer have specifically consented in writing to
its earlier termination, this Agreement shall remain in full force and effect in
all respects until such time as (a) all Claims (other than contingent
indemnification obligations that survive the termination of the Transaction
Documents) are fully and finally paid in cash or otherwise satisfied in full in
accordance with the terms of the Transaction Documents, (b) none of the Buyers
has any further commitment to extend further financial accommodations to the
Company under the Transaction Documents, and (c) each Buyer has instructed the
Collateral Agent to release or terminate the security interests and liens in
favor of the Collateral Agent to the extent that they secure Claims of such
Buyer (and each Buyer hereby agrees promptly to do so after the conditions in
clauses (a) and (b) are satisfied).


16.           Modifications in Writing No amendment, modification, supplement,
termination, consent, or waiver of or to any provision of this Agreement nor any
consent to any departure therefrom shall in any event be effective unless the
same shall be in writing and signed by or on behalf of the parties to be bound
thereby.  Any waiver of any provision of this Agreement, or any consent to any
departure from the terms of any provisions of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which
given.  Anything herein to the contrary notwithstanding, any amendment,
modification, supplement, termination, consent, or waiver of or to any provision
of this Agreement, or any consent to any departure therefrom, that relates only
to the relationship between or among any one or more of the Collateral Agent and
the Buyers, and that does not adversely affect the obligations of the Company
hereunder, shall not require consent by or the agreement of the Company.


17.           Headings Section headings used in this Agreement are for
convenience of reference only and shall not constitute a part of this Agreement
for any purpose or affect the construction of this Agreement.


18.           GOVERNING LAW, CONSENT TO JURISDICTION, ANDWAIVER OF RIGHT TO JURY
TRIAL THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW
YORK ANDTHE VALIDITY OF THIS AGREEMENT, ANDTHE CONSTRUCTION, INTERPRETATION,
ANDENFORCEMENT HEREOF, ANDTHE RIGHTS OF THE PARTIES HERETO, SHALL BE DETERMINED
UNDER, GOVERNED BY, ANDCONSTRUED IN ACCORDANCE WITH THE LAWSOF THE STATE OF NEW
YORK.  THE PARTIES HERETO CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT LOCATED IN THE COUNTY OF NEW YORK ANDTHE STATE OF NEW
YORK, TO ADJUDICATE ANY LEGAL PROCEEDING THAT RELATES TO THIS AGREEMENT, THE
INTERPRETATION HEREOF, ANY DISPUTE ARISING HEREUNDER, OR ANY CONTENTION THAT ANY
PARTY HERETO HASBREACHED ANY PROVISION HEREOF ANDWAIVES ANY DEFENSE BASED ON
DOCTRINES OF VENUE OR FORUM NON CONVENIENS, OR SIMILAR RULES OR DOCTRINES.  THE
PARTIES HERETO EXPRESSLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING THAT RELATES TO THIS AGREEMENT, THE INTERPRETATION HEREOF, ANY
DISPUTE ARISING HEREUNDER, OR ANY CONTENTION THAT ANY PARTY HERETO HASBREACHED
ANY PROVISION HEREOF, EVEN IF SUCH LEGAL PROCEEDING INCLUDES OTHER CLAIMS THAT
DO NOT RELATE TO THIS AGREEMENT.

9

--------------------------------------------------------------------------------



19.           Severability of Provisions Any provision of this Agreement which
is illegal, invalid, prohibited, or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such illegality,
invalidity, prohibition, or unenforceability without invalidating or impairing
the remaining provisions hereof or affecting the validity or enforceability of
such provision in any other jurisdiction.


20.           Complete Agreement This Agreement is intended by the parties as a
final expression of their agreement regarding the subject matter hereof and is
intended as a complete statement of the terms and conditions of their agreement
regarding the subject matter hereof.


21.           Successors and Assigns This Agreement is binding upon and inures
to the benefit of the successors and assigns of the parties hereto.  Any
corporation or association into which the Collateral Agent may be merged or
converted or with which it may be consolidated, or any corporation or
association resulting from any merger, conversion or consolidation to which the
Collateral Agent shall be a party, or any corporation or association to which
all or substantially all of the corporate trust business of the Collateral Agent
may be sold or otherwise transferred, shall be the successor collateral agent
hereunder without any further act.


22.           Attorneys Fees and Disbursements In the event of any dispute
concerning the meaning or interpretation of this Agreement that results in
litigation, or in the event of any litigation by a party to enforce the
provisions hereof, the prevailing party shall be entitled to recover from the
non-prevailing party or parties its reasonable attorneys fees and disbursements,
and any actual court costs incurred.


23.           Counterparts; Telefacsimile Execution This Agreement may be
executed and delivered in counterparts and shall be effective when each party
has delivered its counterpart signature, but all counterparts taken together
shall be deemed a single original agreement.  Delivery of an executed
counterpart of the signature pages to this Agreement by telefacsimile shall be
equally as effective as delivery of a manually executed counterpart of the
signature pages to this Agreement.  Any party delivering an executed counterpart
of the signature pages to this Agreement by telefacsimile shall thereafter also
promptly deliver a manually executed counterpart of this Agreement but the
failure to deliver such manually executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.


24.           Expenses of Collateral Agent The Company hereby agrees to
reimburse the Collateral Agent on demand for any reasonable out-of-pocket costs
and expenses incurred by the Collateral Agent in connection with the execution,
delivery, performance, amendment, or enforcement of this Agreement or any of the
Transaction Documents, or in connection with the creation, attachment,
perfection, release, termination, enforcement, or foreclosure of any lien or
security interest on any of the Collateral, including any costs and expenses
incurred in connection with any aspect of any bankruptcy or insolvency
proceeding affecting the Company, and including reasonable fees and
disbursements of attorneys, accountants, consultants, and outside advisors and
experts, and other out-of-pocket expenditures made pursuant to or permitted by
this Agreement or the Transaction Documents.

10

--------------------------------------------------------------------------------



25.           Indemnification of Collateral Agent by the Company In addition to
the payment of expenses pursuant to the preceding section of this Agreement, the
Company agrees to indemnify, defend, and hold harmless the Collateral Agent and
the officers, directors, employees and agents of the Collateral Agent
(collectively the “Indemnitees” and individually an “Indemnitee”) from and
against any and all actions, causes of action, suits, losses, liabilities, and
damages, and expenses (including reasonable attorneys fees and disbursements) in
connection therewith which may be imposed on, incurred by, or asserted against
such Indemnitee, in any manner relating to or arising out of the actions or
inactions of the Collateral Agent with respect to this Agreement or the
Transaction Documents, or the consummation of the transactions contemplated
hereby and thereby (the “Indemnified Liabilities”); provided, however, that the
Company shall not have any obligation hereunder with respect to Indemnified
Liabilities of any Indemnitee arising from the gross negligence or willful
misconduct of such Indemnitee.  In connection with any matter as to which any
Indemnitee is entitled to be indemnified hereunder, such Indemnitee will
endeavor to give written notice thereof in reasonable detail to the Company as
soon as practicable, provided that any failure to give such notice shall not
vitiate or void the indemnities provided for herein.  If any investigative,
judicial, or administrative proceeding arising from any of the foregoing is
brought against any Indemnitee indemnified pursuant to this section, the
Company, to the extent and in the manner directed by the Indemnitee or intended
Indemnitee, will resist and defend such action, suit, or proceeding or cause the
same to be resisted and defended by counsel designated by the Company (which
counsel shall be reasonably satisfactory to the Indemnitee).  Alternatively, the
Collateral Agent may at its option have separate counsel of its own choosing and
the Company shall pay the reasonable fees and expenses of such counsel; provided
that the Company shall not be required to pay such fees and expenses if it
assumes the Collateral Agent’s defense and there is no conflict of interest
between or alternative defenses between the Company and the Collateral Agent in
connection with such defense as reasonably determined by the Collateral
Agent.  Each Indemnitee will use its best efforts to cooperate in the defense of
any such action, writ, or proceeding.  To the extent that the undertaking to
indemnify, pay, and hold harmless set forth in this section may be unenforceable
because it is violative of any law or public policy, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under the applicable law.  The obligations of
the Company under this section shall survive the resignation and removal of the
Collateral Agent and the termination of this Agreement and the Transaction
Documents and the discharge of the Company’s other obligations hereunder and
thereunder.  The indemnities set forth herein are intended to include
indemnification against the stated matters notwithstanding the fact that such
matters resulted from the negligence (other than gross negligence) of an
Indemnitee.


Collateral may be released from the Lien and security interest created by the
Security Documents at any time or from time to time in accordance with the
provisions of the Transaction Documents and as provided hereby.

11

--------------------------------------------------------------------------------



Collateral may be released from the Lien and security interest created by the
Security Documents at any time or from time to time upon the request of the
Company in accordance with, and subject to the terms of, the Security Documents
(including, without limitation, any required consent of the Buyers). Any such
Company request to release Collateral will be accompanied by a certificate by an
officer of the Company, upon which the Collateral Agent may conclusively rely,
certifying that all conditions under the Security Documents have been met and
such release of Collateral does not violate any provisions of the Security
Documents.






[Remainder of page intentionally left blank]

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first set forth above, intending to be legally bound hereby.



 
COLLATERAL AGENT
           
THE BANK OF NEW YORK, as Collateral Agent
                   
By:
     
Title:
                     
BUYER
           
HIGHBRIDGE INTERNATIONAL LLC,
   
as a Buyer
                   
By:
     
Title:
   


S-1

--------------------------------------------------------------------------------



ACKNOWLEDGMENT, CONSENT, AND AGREEMENT TO BE BOUND


By executing this Acknowledgement, Consent, and Agreement to be Bound, the
undersigned acknowledges and consents to the foregoing Collateral Agency
Agreement (the “Agreement”) and agrees to be bound by the provisions
thereof.  All initially capitalized terms used herein but not defined herein
shall have the respective meanings ascribed thereto in the Agreement.  The
undersigned hereby agrees that the terms of the Agreement shall not give it any
substantive rights vis-a-vis the Collateral Agent or any Buyer.  If any one or
more of the Collateral Agent or any Buyer shall enforce its rights or remedies
in violation of the terms of the Agreement, the undersigned shall not have the
right to assert such violation as a defense against the Collateral Agent or any
Buyer, as the case may be, or assert such violation as a counterclaim or basis
for set-off or recoupment.





 
ENTERCONNECT INC.,
   
a Nevada corporation
                   
By:
             
Title:
   

 
 
A-1

--------------------------------------------------------------------------------